To compel respondent to vacate an order dismissing certain proceedings instituted under How. Stat., Sec. 5114 to 5128, to condemn a parcel of land for a school site.
Order to show cause denied Oct. 23, 1894.
*628The land was occupied by a tenant, the owner being a nonresident of the county, and the owner was not served.
On the return day the tenant appeared specially, and moved to quash the proceedings because no proper service had been made upon him, it appearing by the return that the officer served upon the tenant a copy of the venire and notified him verbally “of the time and place where, and the object for which, said jury was summoned.”